_ Case 2: 19. -CV- 11466" WBV-KWR_ Document 1-4 Filed 07/02/19 Page 1 of 11

. FILED FOR RECORD 0 08 0572015 1642-11
: . . : . . Rachel A. Ponce, DY CLERK

JEFFERSON PARBH, LA

2474 JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

STATE OF LOUISIANA
NO. DIV. « F,
795:
“Cometsea D. DAZET
VERSUS

TERRANCE MICHAEL KOLENOVSKY,
APS TRUCKING COMPANY, INC., D/B/A
ACCENT WIRE-TIE, AND
MIDDLESEX INSURANCE COMPANY D/B/A SENTRY INSURANCE GROUP

FILED:

 

Deputy Clerk

PETITION FOR DAMAGES
The Petition of CHELSEA D. DAZET, a person of the full age of majority and a resident

and domiciliary of the Parish of St. Tammany, State of Louisiana, with respect represents:

1.
Made defendants herein are:

A) TERRANCE MICHAEL KOLENOVSKY, believed to be a major resident and
domiciliary of Harris County in the State of Texas, residing at 11614 Sardis Lake Drive,
Tomball, Texas 77375; and at all times relevant hereto was the driver of a 2014
Freightliner Cascadia Tractor, owned by Ryder Truck Rental Incorporation and under
rental and operation of defendant APS Trucking Company, Inc. D/B/A Accent Wire-
Tie.

B) APS TRUCKING COMPANY, INC., a Texas Corporation doing business as
ACCENT WIRE -— TIE, with its appointed registered agent as William Sims, 1013]
FM 2920, Tomball, Texas 77375; and at all times relevant hereto was the renter and/or
operator of the 2014 Freightliner Cascadia Tractor involved herein, and was at all times
relevant hereto believed to be an employer of defendant Terrance Michael Kolenovsky.

C) MIDDLESEX INSURANCE COMPANY D/B/A SENTRY INSURANCE GROUP,
an insurer authorized to do and doing business in the State of Louisiana, and at all times
herein was the liability insurer of the above-named defendants.

2.

The defendants are liable jointly, severally, and in solido for all damages due under the

premises, plus all court costs, expert witness fees and judicial interest from date of demand until

paid for the following.
, Case 2:19-cv-11466-WBV-KWR, Document 1-4 Filed 07/02/19 Page 2 of 11

3.

On or about Taly 10, 2018, the plaintiff was driving a 2006 Cadillac CTS in a southbound
direction, and in the middle lane of traffic on North Causeway Boulevard in the Parish of Jefferson,
State of Louisiana

4.

At that same time, defendant TERRANCE MICHAEL KOLENOVSKY was driving the
aforementioned commercial truck on the same street and in the same direction as the plaintiff.
Defendant, TERRANCE MICHAEL KOLENOVSKY, was in the lane of traffic to the left and
rear of plaintiff.

5.

Suddenly and without warning, defendant Kolenovsky violently struck the rear quarter

panel of plaintiff's vehicle when attempting to change lanes.
6.

TERRANCE MICHAEL KOLENOVSKY violated several traffic laws in causing the
accident, including improper lane usage, and he was found to be completely at fault for the
accident.

7.
At the time of the Accident, plaintiff remained in her lane of travel and operated her vehicle
in a normal fashion. She is free from fault in causing or contributing to the Accident.
8.

The plaintiff avers that defendant, TERRANCE MICHAEL KOLENOVSKY was working
in the course and scope of his employment at the time of the accident, and that he was employed
at the time by defendant APS Trucking Company, Inc. d/b/a Accent Wire- Tie; and the plaintiff
further avers that the vehicle which defendant, TERRANCE MICHAEL KOLENOVSKY was
driving at the time was rented and/or operated by defendant APS Trucking Company, Inc. d/b/a
Accent Wire- Tie and covered by insurance under its commercial policy with MIDDLESEX
INSURANCE COMPANY D/B/A SENTRY INSURANCE GROUP.

9.
The above-described accident resulted solely from the negligence and breach of duties of

the defendant TERRANCE MICHAEL KOLENOVSKY as follows:
_ Case 2:19-cv-11466-WBV-KWR Document 1-4 Filed 07/02/19 Page 3 of 11

A) Improper lane usage.

B) Reckless driving and/or careless operation of a motor vehicle.

C) Following too closely.

D) Failing to maintain control of his vehicle.

E) Failing to use due diligence.

F) Failing to warn.

G) Failing to operate his vehicle in a safe and prudent manner.

H) Failing to maintain proper control of his vehicle.

I) Failure to keep a proper lookout,

J) Failing to observe plaintiff's vehicle and in failing to be attentive to the roadway and

his surroundings.

K) Failing to see what he could have seen.

L) Operating his vehicle without due regard and in utter disregard for the safety of others

and endangering the life and property of others, including the plaintiff herein.
+
M) Any and all other acts of negligence, fault or imprudence which may be proven during
the investigation and/or trial of the merits of this matter, all of which are in violation of
the laws of the State of Louisiana and applicable Parish ordinances, which are hereby
pleaded and adopted by this reference as though set forth in extenso.
10.

The plaintiff avers that the defendant APS TRUCKING COMPANY, INC. D/B/A
ACCENT WIRE-TIE,, is liable to the plaintiff for its own actions/inactions, as well as those of
Defendant TERRANCE MICHAEL KOLENOVSKY, as follows:

A) Vicarious Liability.

B) Respondeat Superior.

C) Negligent hiring.

D) Negligent training.

E) Negligent entrustment.

F) Negligent supervision.

G) Negligent retention.
H) Failing to warn.

11.
At the time of the accident, defendant, MIDDLESEX INSURANCE COMPANY D/B/A

SENTRY INSURANCE GROUP, bad in full force and effect a policy of liability insurance that
Case 2:19-cv-11466-WBV-KWR Document1-4 Filed 07/02/19 Page 4 of 11

é

insured defendants, TERRANCE MICHAEL KOLENOVSKY and APS TRUCKING
COMPANY, INC. D/B/A ACCENT WIRE-TIE for liabilities of the nature and kind made basis
of this suit. Therefore, the insurer is liable unto plaintiff jointly, severally, and/or in solido herein
with TERRANCE MICHAEL KOLENOVSKY and APS TRUCKING COMPANY, INC. D/B/A
ACCENT WIRE-TIE, for their negligence or fault in causing the accident.
12.
As a result of the above-described accident, plaintiff suffered severe and painful personal
injuries and damages to her head, right shoulder, neck and back.
13.
The plaintiff avers she is entitled to recover from the defendants for damages including,
but not limited to:

A) Past, present and future medical expenses.
B) Past, present and future pain and suffering.
C) Past, present and future mental anguish.
D) Past, present and future lost wages.

E) Permanent disability and disfigurement.

14.
Plaintiff has made repeated amicable demands upon defendants to no avail.
15,

Plaintiff has filed this action in order to interrupt prescription and to allow for the
commencement of discovery, fully reserving plaintiff's right to amend this petition as new
information becomes available and/or when the need arises.

REQUEST FOR NOTICE
In accordance with La. Code Civ. Proc. Ann, Art. 1572, plaintiff requests that the Court give
written notice by certified mail, at least ten days in advance of the date fixed for trial or hearing of
the case, whether on exceptions, motions, rules or the merits, plaintiff also request irumediate
notice ofall orders or judgments, whether interlocutory or final, made or rendered in this case upon
rendition thereof, as provided by La. Code Civ. proc. Ann. Arts. 1913 and 1914, including notice
of judgment, in the event that this case be taken under advisement, or if the judgment is not signed

at the conclusion of the trial.
_ Case 2:19-cv-11466-WBV-KWR Decument 1-4 Filed 07/02/19 Page 5 of 11

WHEREFORE, the plaintiff CHELSEA D. DAZET prays that defendants each be served
with a copy of this petition in the manner prescribed by law, and be duly cited to appear and answer
same, and that after all legal delays and due proceedings there be judgment in her favor and against
all defendants, TERRANCE MICHAEL KOLENOVSKY, APS TRUCKING COMPANY, INC.
D/B/A ACCENT WIRE-TIE, and MIDDLESEX INSURANCE COMPANY D/B/A SENTRY
INSURANCE GROUP, jointly, severally and in solido for all damages due under the premises
plus all court costs, expert witness fees and judicial interest from date of demand until paid.

RESPECTFULLY SUBMITTED:

 

ADAMS. LAMBERT (#25134)

3531 Plymo .

New Orleans, LA 70131

Tel. (504) 433-0289

Fax (504) 433-0840

Email: LSULawyer@aol.com

Web: www.Lambert-Law.com
VERIFICATION

STATE OF LOUISIANA
PARISH OF ORLEANS

BEFORE ME, the undersigned authority, personally came and appeared:
CHELSEA D. DAZET
who, after being duly swom, did depose and say:
That she is the plaintiff in the above-entitled and numbered cause, and that, after due
reading of the whole, all of the allegations of fact contained in the above and foregoing Petition

for Damages are true and correct to the best of her knowledge, information, and belief.

/:

CHEXSEA D. DAZET

 

 

 

 

SWORN TO AND SUBSCRIBED

BEFORE ME, NOTARY, THIS

STH DAY OF 019.

NOTARY UBLIC

A TRUE COPY OF THR ORIGINAL —
ON IN THIS mee

*SERVICE INSTRUCTIONS ON FOLLOWING PAGE
2ATH JUDICIAL T DiC COURT

5 PARISH OF JEFFERSON
_ Case 2:1

9-cv-11466:WBV-KWR Document 1-4 Filed 07/02/19 Page 6 of 11

PLEASE SERVE:

(1) TERRANCE MICHAEL KOLENOVSKY
Through the Louisiana Long Arm Statute
11614 Sardis Lake Drive

Tomball, Texas 77375

(2) APS TRUCKING COMPANY, INC. D/B/A ACCENT WIRE-TIE
Through its Registered Texas Agent

Through the Louisiana Long Arm Statute

William Sims

10131 FM 2920

Tomball, Texas 77375

(3) MIDDLESEX INSURANCE COMPANY D/B/A SENTRY INSURANCE GROUP
Through the Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, LA 70809
7/1/2019 1:32 PM FROM: JEFFERSON CLERK 70: 96283077 _ PAGE: 001 OF 001

Case RAMA; wey. wwe Document 1-4 HUAMINERIBIM 2c 7 oF 23

 

 

 

 

é

(101) CITATION: PETITION FOR DAMAGES; 190605-3875-8

 

24TH JUDICIAL DISTRICT COURT
PARISH OF JEFFERSON
STATE OF LOUISIANA
“ CHELSEA D DAZET
versus
TERRANCE MICHAEL KOLENOVSKY, APS TRUCKING Case: 795-922 Div: "E"
COMPANY INC, ACCENT WIRE-TIE, MIDDLESEX P 1 CHELSEA D. DAZET

INSURANCE COMPANY, SENTRY INSURANCE GROUP

To: MIDDLESEX INSURANCE COMPANY
D/B/A SENTRY INSURANCE GROUP

THRU LOUISIANA SECRETARY OF STATE SOR 1941 $50.38
8585 ARCHIVES AVENUE °
BATON ROUGE LA 70809

PARISH OF JEFFERSON

You are hereby summoned ta comply with the demand contained in the PETITION FOR
DAMAGES of which a true and correct copy accompanies this citation, or make an

appearance either by filing a pleading or otherwise, in the 24th Judicial District Court in and for
the Parish of Jefferson, State of Louisiana, within FIFTEEN (15) CALENDAR days afier the
service hereof, under penalty of default.

This service was requested by attorney ADAM S. LAMBERT and was issued by the Clerk of
' Court on the 5th day of June, 2019.

: Lisa M. Cheramie, Deputy Clerk of Court for
i , Jon A. Gegenheimer, Clerk of Court

SERVICE INFORMATION

 

 

 

 

 

(101) CITATION: PETITION FOR DAMAGES: 190605-3875-8
Received’, Served: Retumed:

* sen ‘ we
. TWICE Was made: Tr
5 __.. Personal __. Domiciliary roo Sat
i a e sty 4 rx
Unable to serve: . nen , gate on 5 Ps
__ Not at this address __ Numerous attempts times genic sary © 2 min
~__Vaeant Received too late to serve 4 qnad™ 3 sect? w*@s
__ Moved “_ No longer works at this addréss ice OFS = oe
‘ ___ No such address “~ Need apariment/ building number a? 49 Soe
, ~_ Other oN) goose og
vs : Be
“Service: §, Mileage: S, Total: §, =
ice: So ig RD 3
Completed by: . it eo
Depry Shariff 2
Parish of: 2
te
o
&

 

Thomas F, Donelon Courthouse : 200 Derbigny St. : Gretna LA 70053
Page 1 of 1

 
Case 2:19-cv-11466-WBV-KWR Document 1-4 Filed 07/02/19 ‘Page 8 of 11

24" JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON
STATE OF LOUISIANA
NO. 795-922 : | DIVISION “E”
CHELSEA D. DAZET
VERSUS
TERRANCE MICHAEL KOLENOVSKY, APS TRUCKING COMPANY, INC.,,

D/B/A ACCENT WIRE-TIE, AND MIDDLESEX IN; SURANCE COMPANY D/B/A
SENTRY INSURANCE GROUP

FILED:

 

DEPUTY CLERK
MOTION FOR EXTENSION OF TIME

. NOW INTO COURT, through undersigned counsel, comes defendants, Terrance
Michael Kolenovsky, APS Trucking Company, Inc., d/b/a Accent Wire-Tie, and Middlesex
Insurance Company, solely for the purpose of seeking an extension of time to respond and
without making a general appearance, respectfully suggests to this Honorable Court that
mover and its counsel require additional time within which to investigate the claims and
allegations made and to prepare and file pleadings in response thereto, and that for this
purpose mover desires an extension of time of thirty (30) days from the date of signing of this
Order within which to file responsive pleadings in this suit. Mover further avers that no prior
request for extension of time has been requested.

IT IS ORDERED that defendants,Terrance Michael Kolenovsky, APS Trucking
Company, Inc., d/b/a Accent Wire-Tie, and Middlesex Insurance Company, be hereby
granted an extension of time of thirty (30) days from the date of signing of this Order within
which to file responsive pleadings in the above-entitled and numbered suit.

Gretna, Louisiana this day of __, 2019.

 

JUDGE
Case 2:19-cv-11466-WBV-KWR_ Document 1-4. Filed 07/02/19 Page 9 of 11

Respectfully submitted,

CHARLES M. PONDER, II, #2052°
PONDER LAW FIRM

1010 Common Street, Suite 1715
New Orleans, Louisiana 70112
Telephone: (504) 528-3066
Facsimile: (504) 528-3077

CERTIFICATE OF SERVICE

J, Charles M. Ponder, II, do hereby certify that a copy of the foregoing pleading has
been served upon all parties through theirattorney of record by: ansmitting same
via facsimile and/or email, and/or @Gepositing same in the United States Mail,

*

properly addressed and postage pre-paid this | day of July, 2019.

CHARLES M. PONDER, II
Case 2:19-cv-11466-WBV-KWR Document 1-4 . Filed 07/02/19 Page 10 of 11

24" JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON
STATE OF LOUISIANA
NO. 795-922 DIVISION “E”
CHELSEA D. DAZET .
“VERSUS
TERRANCE MICHAEL KOLENOVSKY, APS TRUCKING COMPANY, INC.,

D/B/A ACCENT WIRE-TIE, AND MIDDLESEX INSURANCE COMPANY D/B/A
SENTRY INSURANCE GROUP

FILED:

 

DEPUTY CLERK
REQUEST FOR NOTICE

NOW INTO COURT, through undersigned counsel, comes defendants, Terrance
Michael Kolenovsky, APS Trucking Company, Inc., d/b/a Accent Wire-Tie, and Middlesex
Insurance Company, in accordance with Article 1572 of the Louisiana Code of Civil
Procedure and hereby request written notice of the date set for trial of the above numbered
and entitled cause, or of the date set for trial or hearing upon any motion, exception, rule or
other matter, at least ten (10) days before any trial or hearing date.

Defendants, Terrance Michael Kolenovsky, APS Trucking Company, Tnc., d/b/a
Accent Wire-Tie, and Middlesex Insurance Company, further requests notice of the signing
of any final judgment, the rendition of any interlocutory order or judgment, or of any order
of judgment refusing to grant a new trial, in said cause as provided by Articles 1913 and
1914 of the Louisiana Code of Civil Procedure. —

Respectfully submitted,

 

 

CHARLES M. PONDER, III, #2052
PONDER LAW FIRM

1010 Common Street, Suite 1715
New Orleans, Louisiana 70112
Telephone: (504) 528-3066
Facsimile: (504) 528-3077
.

Case 2:19-cv-11466-WBV-KWR Document 1-4 Filed 07/02/19 Page 11 of 11

CERTIFICATE OF SERVICE

I, Charles M. Ponder, Ii, do hereby certify that a copy of the foregoing pleading has
been served upon all parties through thejrattorney of record by»Atransmitting same
via facsimile and/or email, and/or Ndepositing same in the United States Mail,
properly addressed and postage pre-paid this GNday of July, 2019.

  
   

CHARLES M. PONDER, III
